COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 IN RE: GREGORY MARK LEVITZ,                     §
                                                                 No. 08-13-00188-CR
                         Relator.                §
                                                           AN ORIGINAL PROCEEDING
                                                 §
                                                                   IN MANDAMUS
                                                 §

                                                 §

                                                 §


                                 MEMORANDUM OPINION

       Relator, Gregory M. Levitz, has filed a pro se petition for writ of mandamus in which he

asks this Court to order the 70th District Court of Ector County to render a ruling on his motion to

dismiss the judgment to re-pay the court appointed attorney’s fees.

       We have jurisdiction to issue a writ of mandamus against a district or county court judge in

our district and against a district court judge acting as a magistrate in a court of inquiry in our

district. TEX. GOV’T CODE ANN. § 22.221(b) (West 2004). However, because Ector County is

not within the Eighth Court of Appeals district, we are without jurisdiction to consider Relator’s

petition. See id. at § 22.201(i), (l); In re Davis, 87 S.W.3d 794, 795 (Tex. App. – Texarkana 2002,

orig. proceeding). Accordingly, we dismiss Relator’s petition for writ of mandamus for want of
jurisdiction.



                                           GUADALUPE RIVERA, Justice
August 14, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               2